
	
		II
		110th CONGRESS
		1st Session
		S. 2498
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2007
			Mr. Bingaman (for
			 himself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize the minting of a coin to commemorate the
		  400th anniversary of the founding of Santa Fe, New Mexico, to occur in
		  2010.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Santa Fe 400th Anniversary
			 Commemorative Coin Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Santa Fe, New
			 Mexico, the site of native occupation centuries before European incursions, was
			 officially elevated from a plaza established in 1608 to a villa and capital
			 city in 1610. Santa Fe has been the meeting place and home of many
			 cultures.
			(2)The Palace of the
			 Governors, built in the early 17th century served as the governor’s quarters
			 and the seat of government under 3 flags. It is the oldest continuously used
			 public building in the United States.
			(3)La Fiesta de
			 Santa Fe, a cultural, religious, and social celebration, commemorating the
			 resettlement of Santa Fe by General Don Diego de Vargas in 1692 continues today
			 as an attraction for tourists and locals alike.
			(4)At the nexus of 3
			 historically important trails, Santa Fe brought people and goods together over
			 the Santa Fe Trail to and from Missouri, California, and Mexico City.
			(5)Commerce on the
			 Santa Fe Trail brought a much needed boost to the economy of the American West
			 during the recession of the early 19th century. Santa Fe was the rendezvous
			 place for traders, mountain men and forty-niners on route to California, and is
			 today home to a multicultural citizenry and world class art market.
			(6)The Santa Fe area
			 is a center of market activity for arts and culture year round, culminating in
			 the world renowned Indian Market, Spanish Colonial Art Market, and
			 International Folk Art Market.
			(7)New Mexico is the
			 home to the oldest and continuously inhabited indigenous communities in North
			 America. Native communities now residing in New Mexico include—
				(A)Acoma
			 Pueblo;
				(B)Alamo Navajo
			 Chapter;
				(C)Canoncito Navajo
			 Chapter;
				(D)Cochiti
			 Pueblo;
				(E)Isleta
			 Pueblo;
				(F)Jemez
			 Pueblo;
				(G)Jicarilla Apache
			 Tribe;
				(H)Laguna
			 Pueblo;
				(I)Mescalero Apache
			 Tribe;
				(J)Nambe
			 Pueblo;
				(K)Picuris
			 Pueblo;
				(L)Pojoaque
			 Pueblo;
				(M)Ramah Navaho
			 Chapter;
				(N)San Felipe
			 Pueblo;
				(O)San Ildefonso
			 Pueblo;
				(P)San Juan
			 Pueblo;
				(Q)Sandia
			 Pueblo;
				(R)Santa Ana
			 Pueblo;
				(S)Santa Clara
			 Pueblo;
				(T)Santo Domingo
			 Pueblo;
				(U)Taos
			 Pueblo;
				(V)Tesuque
			 Pueblo;
				(W)Zia
			 Pueblo;
				(X)Zuni Pueblo;
			 and
				(Y)many others that
			 disappeared or were moved after European contact.
				(8)The Pueblo Revolt
			 of 1680 is known to be one of the first American Revolutions
			 when the Pueblo people ousted Spanish colonists from New Mexico.
			(9)The Santa Fe area
			 has long attracted tourists, artists, and writers. The classic novel Ben Hur
			 was written, in part, by then Governor Lew Wallace, in the Palace of the
			 Governors.
			(10)A commemorative
			 coin will help to foster an understanding and appreciation of New Mexico, its
			 history and culture and the importance of Santa Fe and New Mexico to the
			 history of the United States and the world.
			3.Coin
			 specifications
			(a)$5
			 gold coinsThe Secretary of the Treasury (in this Act referred to
			 as the Secretary) shall issue not more than 100,000 $5 coins,
			 which shall—
				(1)weigh 8.359
			 grams;
				(2)have a diameter
			 of 0.850 inches; and
				(3)contain 90
			 percent gold and 10 percent alloy.
				(b)$1
			 silver coinsThe Secretary shall issue not more
			 than 500,000 $1 coins, which shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter
			 of 1.500 inches; and
				(3)contain 90
			 percent silver and 10 percent copper.
				(c)Legal
			 TenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(d)Numismatic
			 ItemsFor purposes of section 5132(a)(1) of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			(e)Sources of
			 Bullion
				(1)GoldThe
			 Secretary shall obtain gold for minting coins under this Act from domestic
			 sources, and pursuant to the authority of the Secretary under section 5116 of
			 title 31, United States Code.
				(2)SilverThe
			 Secretary shall obtain silver for the coins minted under this Act only from
			 stockpiles established under the Strategic and Critical Minerals Stock Piling
			 Act (50 U.S.C. 98 et seq.).
				4.Design of
			 coins
			(a)Design
			 Requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the settlement of Santa Fe, New Mexico, the oldest capital city
			 in the United States.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2010; and
					(C)inscriptions of
			 the words Liberty, In God We Trust (on the face
			 of the coin), United States of America, and E Pluribus
			 Unum.
					(b)Design
			 SelectionSubject to subsection (a), the design for the coins
			 minted under this Act shall be selected by the Secretary, and shall be reviewed
			 by the Citizens Commemorative Coin Advisory Committee.
			5.Issuance of
			 coins
			(a)Quality of
			 CoinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 FacilityOnly 1 facility of the United States Mint may be used to
			 strike any particular quality of the coins minted under this Act.
			(c)Period for
			 IssuanceThe Secretary may issue coins minted under this Act only
			 during the period beginning on January 1, 2010, and ending on December 31,
			 2010.
			6.Sale of
			 coins
			(a)Sale
			 PriceThe coins minted under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in subsection (c) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Prepaid
			 Orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				(c)Bulk
			 SalesThe Secretary shall make bulk sales of the coins minted
			 under this Act at a reasonable discount.
			(d)SurchargeAll
			 sales of coins minted under this Act shall include a surcharge of—
				(1)$35 per coin for
			 the $5 coin; and
				(2)$10 per coin for
			 the $1 coin.
				7.General waiver
			 of procurement regulations
			(a)In
			 GeneralExcept as provided in subsection (b), no provision of law
			 governing procurement or public contracts shall be applicable to the
			 procurement of goods and services necessary for carrying out the provisions of
			 this Act.
			(b)Equal
			 Employment OpportunitySubsection (a) shall not relieve any
			 person entering into a contract under the authority of this Act from complying
			 with any law relating to equal employment opportunity.
			8.Distribution of
			 surcharges
			(a)Recipients
				(1)In
			 generalAll surcharges received by the Secretary from the sale of
			 coins minted under this Act shall be promptly paid by the Secretary to the
			 recipients listed under paragraphs (2) and (3).
				(2)Santa Fe 400th
			 Anniversary CommitteeThe Secretary shall distribute 50 percent
			 of the surcharges described under paragraph (1) to the Santa Fe 400th
			 Anniversary Committee, Inc., to support programs to promote the understanding
			 of the legacies of Santa Fe.
				(3)Other
			 recipientsThe Secretary shall distribute 50 percent of the
			 surcharges described under paragraph (1) to the Secretary of the Department of
			 the Interior, for the purposes of—
					(A)sustaining the
			 ongoing mission of preserving Santa Fe;
					(B)enhancing the
			 national and international educational programs;
					(C)improving
			 infrastructure and archaeological research activities; and
					(D)conducting other
			 programs to support the commemoration of the 400th anniversary of Santa
			 Fe.
					(b)AuditsThe
			 Comptroller General of the United States shall have the right to examine such
			 books, records, documents, and other data of the entities specified in
			 subsection (a), as may be related to the expenditure of amounts distributed
			 under subsection (a).
			9.Financial
			 assurances
			(a)No Net Cost to
			 the GovernmentThe Secretary shall take such actions as may be
			 necessary to ensure that minting and issuing coins under this Act will not
			 result in any net cost to the United States Government.
			(b)Payment for
			 CoinsA coin shall not be issued under this Act unless the
			 Secretary has received—
				(1)full payment for
			 the coin;
				(2)security
			 satisfactory to the Secretary to indemnify the United States for full payment;
			 or
				(3)a guarantee of
			 full payment satisfactory to the Secretary from a depository institution, the
			 deposits of which are insured by the Federal Deposit Insurance Corporation or
			 the National Credit Union Administration.
				
